Citation Nr: 1039380	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for unauthorized dental 
treatment received from May 31, 2007 to June 8, 2007 and on 
November 29, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970, July 1983 to December 1983, September 1998 to June 1999, 
June 2001 to January 2002, January 2005 to August 2005, and 
October 2005 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2007 and December 2007 decisions of the 
Togus, Maine, Department of Veterans Affairs (VA) Medical Center 
(MC).


REMAND

The Veteran seeks payment or reimbursement for dental treatment 
he received by a private dentist from May 31, 2007, to June 8, 
2007, and on November 29, 2007, that VA has determined was not 
authorized and was not conducted in an emergency.

The record reflects that the Veteran submitted a request to have 
his one-time dental service.  In a March 2007 letter, the VAMC 
informed the Veteran that he was authorized to go to a local 
dentist of his choice, who would be willing to accept payment 
from VA.  The Veteran was to inform the Fee Services Department 
and leave the name of the dentist, address, and phone number and 
that a VA employee would coordinate the proper authorization to 
the dental clinic.  The letter indicated that the Veteran would 
be authorized a full dental examination, x-rays, cleaning, and a 
treatment plan, if necessary.  The VAMC stated that proposed 
treatment plan would be reviewed by the VA dental clinic for 
approval of appropriate services.  The VAMC stated, "Do not have 
any non-emergency treatment completed before this written 
authorization."  

The Veteran's private dentist submitted a treatment plan in May 
2007, which cost greater than $1000.00.  In a June 2007 letter, 
the VAMC stated that the law required VA to conduct a second 
opinion dental examination where the fee dental treatment will 
exceed $1000.00 and that VA would notify the Veteran as to the 
date and time for the examination.  In the May 2008 statement of 
the case, the VAMC noted that the VA second opinion was obtained 
on July 30, 2007, at the Togus, Maine, VAMC and that 
authorization was sent to the Veteran for treatment of teeth # 9 
and # 20.  Neither the July 2007 VA dental examination nor the 
July 2007 authorization letter sent to the Veteran are in the 
duplicate combined health record.  The Board finds that such 
documents are necessary to make an informed decision on the 
Veteran's claim.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The VAMC should attach copies of the July 
30, 2007, VA dental examination report from the 
Togus, Maine, VAMC, and the July 2007 
authorization letter that was sent to the 
Veteran addressing what dental treatment was, 
in fact, authorized.  

2.  Only if additional evidence is associated 
with the duplicate combined health record 
should the VAMC issue a supplemental statement 
of the case.  If no additional evidence is 
associated with the record, the case should be 
sent to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

